Title: To James Madison from Tobias Lear, 11 December 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


11 December 1801, Cap Français. No. 18. Reports that accounts of European peace have caused a “total suspension of business” as all anxiously await news of French plans for the island. Toussaint is at Port Républicain. Anticipates “dreadful” consequences if the French arrive in force to “subject the people to their former State,” but “should they conduct with moderation in their demands and proceedings, I presume there would be no convulsion.” Hopes JM will receive information on French plans regarding the colony and will send instructions predicated on them. In a postscript adds that he is including a letter for Pichon under the same cover.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 2 pp.


   A full transcription of this document has been added to the digital edition.
